Exhibit 10.36

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “Amendment”), effective as of
December 18, 2007, is made by and between DCT Industrial Trust Inc. (f/k/a
Dividend Capital Trust Inc.), a Maryland corporation (the “Company”), and Philip
L. Hawkins (the “Executive”).

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated as of August 14, 2006 (the “Employment Agreement”); and

WHEREAS, pursuant to Section 7.6 of the Employment Agreement, the Company and
the Executive desire to amend certain terms of the Employment Agreement as set
forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:

1. Section 3.2 of the Employment Agreement is hereby amended by adding the
following sentence to the end of such Section 3.2:

“Each cash bonus payment under this Section 3.2 shall be made in a single lump
sum within two and one-half (2 1/2) months following the end of the fiscal year
of the Company in which such bonus is earned. By way of illustration (but not
limitation) of the manner in which the preceding sentence operates, if the
Executive earns a bonus for fiscal year 2007, then the cash bonus payment must
be paid in a single lump sum between January 1, 2008 and March 15, 2008.”

2. Section 3.9 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

“3.9 Certain Additional Payments by the Company. If all, or any portion, of the
payments provided under this Agreement, either alone or together with other
payments and benefits which the Executive receives or is entitled to receive
from the Company or an affiliate, would constitute an excess “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (whether or not under an existing plan, arrangement or other agreement)
(each such parachute payment, a “Parachute Payment”), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended, then, in addition to any other benefits to
which the Executive is entitled under this Agreement, the Company shall pay an
amount (the “Gross-Up Amount”) in cash equal to the sum of the excise taxes
payable by the Executive by reason of receiving Parachute Payments (including
any penalties and interest for underpayments) plus the amount necessary to put
the Executive in the same after-tax position (taking into account any and all
applicable federal, state and local excise, income or other taxes at the highest
possible applicable rates on such Parachute Payments (including without
limitation any payments under this Section 3.9) as if no excise taxes had been
imposed with respect to Parachute Payments). The Company shall pay the Gross-Up
Amount to the appropriate taxing authorities as withholding taxes on behalf of
the Executive (or, to the extent some or all of the Gross-Up Amount is not
required to be withheld by the Company, to the Executive) at such time or times
when the excise taxes to which the Gross-Up Amount relates are due. Except as
may otherwise be agreed to by the Company and the Executive, the amount or
amounts (if any) payable under this Section 3.9 shall be conclusively determined
(for purposes of the payment of the Gross-Up Amount and the filing of the
Executive’s income tax return, but subject to the provisions below) by an
independent accounting firm of national reputation selected by the Company with
the consent of the Executive (which shall not be unreasonably withheld).
Notwithstanding the foregoing, in the event that the Internal Revenue Service
assesses a deficiency against the executive for a greater



--------------------------------------------------------------------------------

amount of excise tax (and other related payments to the Internal Revenue
Service, as contemplated above), then the Company shall within five business
days thereafter either assume the defense of such deficiency or pay the
additional amounts; provided that (i) the Executive shall not initiate any
proceeding or other contests regarding these matters, other than at the
direction of the Company, and shall provide notice to the Company of any
proceeding or other contest regarding these matters initiated by the Internal
Revenue Service, and (ii) the Company shall be entitled to direct and control
all such proceeding and other contests, if it commits to and does pay all costs
(including without limitation legal and other professional fees) associated
therewith. If there is an overpayment of excise tax (and related payments), the
Executive within five business days after receiving a refund shall pay over the
amount refunded to the Company.”

3. Section 4 of the Employment Agreement is hereby amended by adding the
following sentence to the end of such Section 4:

“Any payments that the Executive is entitled to receive pursuant to this
Section 4 shall be made by the Company in a single lump sum within thirty
(30) days after termination of employment due to death or disability.”

4. Section 5.2(b) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“(b) The Company may terminate the Executive’s employment at any time for any
reason or no reason upon notice to the Executive and the Executive may terminate
the Executive’s employment with the Company for Good Reason upon notice to the
Company. If the Company terminates the Executive’s employment and the
termination is not covered by Section 4 or 5.1, or the Executive terminates his
employment for Good Reason, (i) the Company shall pay to the Executive Annual
Salary, bonus and other benefits earned and accrued under this Agreement prior
to the termination of employment (and reimbursement under this Agreement for
expenses incurred prior to the termination of employment); (ii) if (and only if)
the Executive executes and delivers to the Company a general release in a form
reasonably acceptable to the Company, which does not require the release of any
payment rights under this Section 5.2(b) or under Section 3.8, within thirty
(30) days following such termination and such release becomes irrevocable at the
earliest possible time under applicable law following such execution and
delivery (the date on which such release becomes irrevocable being referred to
herein as the “Release Date”), the Company shall pay or provide to the Executive
(A) the two times Annual Salary, (B) two times the greater of (x) the target
bonus for the year of termination and (y) the average of the actual bonuses for
the two years (with respect to which bonuses are determined) prior to the year
of termination, (C) a cash payment equal to (I) the target bonus for the year of
termination multiplied by (II) a fraction (x) the numerator of which is the
number of days in the year up to the termination and (y) the denominator of
which is 365 and (D) for a period of two years after termination of employment,
such continuing coverage under the group health plans the Executive would have
received under this Agreement (and at such costs to the Executive) as would have
applied in the absence of such termination (but not taking into account any
post-termination increases in Annual Salary that may otherwise have occurred
without regard to such termination and that may have favorably affected such
benefits); (iii) the Executive shall be entitled to elimination of any vesting
conditions on any grant under the LTIP or any other grant of restricted stock,
stock options or other equity awards; (iv) any accrued or paid but not
reimbursed costs related to the Executive’s relocation; (v) Section 3.8 shall
apply in accordance with its terms; and (vi) the Executive shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder. The payments under
clauses (i), (ii)(A), (ii)(B), (ii)(C) and (iv) of the second sentence of this
Section 5.2(b) shall be made in a single lump sum within five business days
after termination, or, with respect to the payments to be made under clause
(ii), upon the Release Date, if later.”

 

2



--------------------------------------------------------------------------------

5. Section 5 of the Employment Agreement is hereby amended by adding the
following as Section 5.4 to the end of such Section 5:

“5.4 Section 409A. Notwithstanding anything in this Agreement to the contrary,
to the extent any of the severance payments under this Agreement become subject
to Section 409A of the Internal Revenue Code of 1986, as amended, no such
severance payments shall be paid prior to the earlier of (i) six (6) months
after the termination date or (ii) the Executive’s death, and any such severance
payments that otherwise would have been payable during such time period shall be
paid within five (5) business days after the expiration of such time period. Any
payments delayed pursuant to this Section 5.4 shall bear interest during the
period of such delay at a rate of interest equal to the short-term applicable
federal rate for annually compounding obligations for purposes of
Section 1274(d) of the Internal Revenue Code of 1986, as amended, or any
successor provision, for the month in which such payment otherwise would have
been paid.”

6. Except as expressly amended hereby, the Employment Agreement continues in
full force and effect in accordance with its terms. The Employment Agreement,
together with any Exhibits thereto and this Amendment, constitutes the entire
understanding and agreement of the parties hereto regarding the employment of
the Executive.

7. This Amendment shall be governed and construed in accordance with the laws of
the State of Colorado, without regard to any principles of conflicts of laws
which could cause the application of the laws of any jurisdiction other than the
State of Colorado.

8. This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original
but all such counterparts together shall constitute one and the same instrument.
Each counterpart may consist of two copies hereof each signed by one of the
parties hereto.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

COMPANY:

DCT INDUSTRIAL TRUST INC.

By:

 

/s/ Stuart B. Brown

Name:

  Stuart B. Brown

Title:

  Chief Financial Officer EXECUTIVE:

/s/ Philip L. Hawkins

Philip L. Hawkins